DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (US 2018/0167161) in views of Sahin (US 2019/0222455) and Perotti (US 2019/0229836).
Davydov discloses the following features.
	Regarding claim 1, a terminal apparatus (see UE 108 in Fig. 1) for communicating with a base station apparatus (see eNB 104 in Fig. 1), the terminal apparatus comprising: 
a receiver configured to receive an MCS index and resource allocation information for uplink data transmission from the base station apparatus (see paragraph [0079], which shows that “resource allocation” and “MCS index parameter” may be signaled to the UE using higher layer signaling); 
an MCS configuration unit configured to configure, based on a modulation scheme and a TBS index associated with the MCS index, and the resource allocation information, the modulation scheme and a coding rate of the uplink data (see “the transmission coding rate is not explicitly signalled to the UE and is instead determined from other parameters provided to the UE, e.g. via higher layer signalling, such as the modulation and coding scheme (MCS) and resource allocation.  The MCS is used to derive the TBS index and modulation order. The TBS index and resource allocation size determined from the resource allocation are then used to determine the actual transport block size (TBS)” recited in paragraph [0079]).
Regarding claim 3, wherein the OFDM symbol includes a plurality of resource elements (see columns shown in Fig. 6, wherein each column represents an OFDM symbol including 12 resource elements), a resource element of the plurality of resource elements is a minimum unit of a resource to which the reference signal and the uplink data are mapped (see Fig. 6, each resource element is represented as a block shown in Fig. 6, wherein the block is the minimum unit of resource as shown in Fig. 6). 


Regarding claim 7, a communication method for a terminal apparatus (see UE 108 in Fig. 1)  for communicating with a base station apparatus (see eNB 104 in Fig. 1), the communication method comprising: 
a reception step of receiving an MCS index and resource allocation information for uplink data transmission from the base station apparatus (see paragraph [0079], which shows that “resource allocation” and “MCS index parameter” may be signaled to the UE using higher layer signaling); 
an MCS configuration step of configuring, based on a modulation scheme and a TBS index associated with the MCS index, and the resource allocation information, the modulation scheme and a coding rate of the uplink data (see “the transmission coding rate is not explicitly signalled to the UE and is instead determined from other 
Davydov does not disclose the following features: regarding claims 1 and 7, a transmission scheme configuration unit/step configured to configure a transmission scheme of either a first transmission scheme or a second transmission scheme; and a resource element mapping unit/step configured to map a reference signal and uplink data to an OFDM symbol, based on the transmission scheme, wherein the resource element mapping unit is configured to map the reference signal to form a first OFDM symbol including only the reference signal in a case that the first transmission scheme is configured; the MCS configuration unit identifies the TBS index associated with the MCS index, based on the transmission scheme, and configures a transport block size to which the uplink data is mapped, based on the TBS index and the resource allocation information; regarding claim 2, wherein the transmission scheme configuration unit includes a table for indicating an association between the MCS index and the TBS index for each transmission scheme of the first transmission scheme and the second transmission scheme, and the MCS configuration unit identifies the TBS index, based on the table selected by the transmission scheme configured by the transmission scheme configuration unit; regarding claim 3, a spacing between two resource elements to which the reference signal is mapped in the first OFDM symbol is the same as the spacing between two resource elements to which the reference signal is mapped in the 
Sahin discloses the following features.
Regarding claims 1 and 7, a transmission scheme configuration unit configured to configure a transmission scheme of either a first transmission scheme or a second transmission scheme (see transmission scheme shown in Fig. 2 and transmission scheme shown in Fig. 8); regarding claim 3, a spacing between two resource elements to which the reference signal is mapped in the first OFDM symbol is the same as the spacing between two resource elements to which the reference signal is mapped in the second OFDM symbol; 
a resource element mapping unit configured to map a reference signal and uplink data to an OFDM symbol, based on the transmission scheme (see symbol mapping shown in Fig. 2 and Fig. 8), wherein the resource element mapping unit is configured to map the reference signal to form a first OFDM symbol including only the reference signal in a case that the first transmission scheme is configured (see transmission scheme in Fig. 2, wherein symbol 4 and symbol 11 in Fig. 2 that include only PUSCH-RS), and maps the reference signal to form a second OFDM symbol including at least the reference signal and the uplink data in a case that the second transmission scheme is configured (see transmission scheme in Fig. 8, wherein symbol 1 includes the PUSCH-RS and the PUSCH data).
Regarding claim 3, a spacing between two resource elements to which the reference signal is mapped in the first OFDM symbol (see Fig. 2, wherein zero spacing between resource element is shown for each symbol) is the same as the spacing 
Regarding claim 6, wherein the first transmission scheme is DFT-S-OFDM (see “DFT-S-OFDM” recited in paragraph [0071] describing Fig. 2); and the second transmission scheme is OFDM (see “new DFT-s-OFDM” recited in paragraph [0101] describing Fig. 8, wherein the DFT-s-OFDM is a type of OFDM).
Perotti discloses the following features.
Regarding claims 1 and 7, the MCS configuration unit identifies the TBS index (see TBS index columns 303 and 305 in Fig. 3) associated with the MCS index (see MCS index column 301 in Fig. 3), based on the transmission scheme (conventional scheme in columns 303-304 and MUST schemes in columns 305-306 of Fig. 3), and configures a transport block size (see TB size column 304 and 306 in Fig. 3) to which the uplink data is mapped, based on the TBS index and the resource allocation information (see Fig. 3, which shows the mapping of MCS index to TBS index and configuration of transport block size based on the conventional scheme and the MUST scheme; although different schemes are used in Perotti and Sahin, Perotti discloses having separate MCS-to-TBS mapping for different transmission schemes; column 304 and 306 in Fig. 3 shows the number of resource block pairs, which may be considered as resource allocation information).
Regarding claim 2, wherein the transmission scheme configuration unit includes a table for indicating an association between the MCS index and the TBS index for each transmission scheme of the first transmission scheme and the second transmission 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Davydov using features, as taught by Sahin and Perotti, in order to allows flexibly in inserting the reference signal depending on each users link condition (see paragraph [0002] of Sahin) by dynamically changing the number of the waveform symbols that carry reference signals and transmitting using different waveform numerology (see paragraph [0099]-[0102] of Sahin) and in order to obtain MCS to TBS mapping for the conventional transmission scheme and a new transmission scheme (see paragraph [0006] of Perotti).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov, Sahin and Perotti as applied to claim 4 above, and further in view of He (US 2020/0028642).
Davydov, Sahin and Perotti disclose the claimed features as shown above.
Davydov, Sahin and Perotti do not disclose the following features: regarding claim 5, wherein the reference signal allocated to the first OFDM symbol is orthogonal 
He discloses the following features.
Regarding claim 5, wherein the reference signal allocated to the first OFDM symbol is orthogonal to the reference signal allocated to the second OFDM symbol in the same resource element to which the reference signal is allocated (see paragraph [0011], which shows that “the second reference signal is orthogonal to the first reference signal;” when the first and second reference signal overlaps).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Davydov, Sahin and Perotti using features, as taught by He, in order to improve the transmission efficiency of the terminal, improve utilization of the time-frequency resource, and avoid waste of the overlapping resource or the overlapping region (see paragraph [0012] of He).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/           Primary Examiner, Art Unit 2473